Citation Nr: 1146995	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  06-24 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for low back strain prior to February 28, 2008.

2.  Entitlement to an initial evaluation in excess of 20 percent for low back strain from February 28, 2008, to July 2, 2010.

3.  Entitlement to an initial evaluation in excess of 40 percent for low back strain since July 2, 2010.

4.  Entitlement to service connection for a left lower extremity disability, claimed as vascular or radicular in nature.

5.  Entitlement to service connection for a right lower extremity disability, claimed as vascular or radicular in nature.

8.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2004 and April 2006 rating decisions by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The April 2004 decision denied entitlement to service connection for a bilateral leg disorder.  The Veteran initially claimed such was radicular in nature, related to the low back disability.  More recently he has raised the possibility that his leg pain is related to a vascular condition which may be service connected.  The issue has been recharacterized to reflect his allegations and the evidence of record.

In April 2006, the RO implemented a March 2006 Board decision granting service connection for low back strain; the RO assigned a 10 percent evaluation effective from the date of receipt of the original claim, December 30, 2003.  In June 2006, within the one year appellate period, the Veteran submitted a copy of a May 2006 MRI of his low back; arguably this report addresses the severity of his service connected low back disability.  At a September 2006 local hearing, the Veteran indicated the submission "was just to address the lumbar" and was not directed at the pending appeal regarding his legs.  

In an April 2010 decision, the Board determined that the June 2006 filing of additional relevant evidence within a year of the prior decision on the back disability, combined with the statement at the local hearing, constituted a notice of disagreement with the assigned evaluation.  The current appeal dated back to the April 2006 decision, and did not stem from a newly filed February 2008 claim for increased evaluation as the RO had determined.  

The RO has granted increased evaluations of 20 and 40 percent for the low back disability for various periods.  The issues have been recharacterized to reflect the procedural status of the claims and the various stages currently assigned, all of which remain on appeal.

Finally, the Veteran has asserted in the context of his claims for increased evaluation that his is now unemployable.  A claim for TDIU is part of all claims for increase where there is evidence of unemployment.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The inferred claim is therefore on appeal.

The issues of both stages of evaluation of the low back since February 28, 2008, service connection for left and right leg disabilities, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to February 28, 2008, the low back strain was manifested by flexion greater than 60 degrees, a combined range of thoracolumbar motion in excess of 120 degrees, and localized tenderness not resulting in abnormal gait spinal contour; there were no incapacitating episodes.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for low back strain prior to February 28, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 and 5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for low back strain.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records which are relevant to the period on appeal have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted and opinions were obtained; these are adequate for adjudication purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The March 2005 and June 2011 VA examiners made all required findings, and the June 2011 examiner fully addressed the questions posed by the Board in its April 2010 remand.  She submitted an August 2011 addendum to clarify her findings.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran is currently evaluated under the criteria of Code 5237, for lumbosacral strain, which applies the General Rating Formula for Diseases and Injuries of the Spine; the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.

The Veteran has also been diagnosed with herniated or diseased discs of the low back.  These may alternatively be evaluated as intervertebral disc disease under Code 5243.  The disc disease may be rated based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months, or based upon the degree of limitation of motion.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

VA treatment records from November 2002 to March 2005 reveal reports of muscle tenderness of the low back in early 2003.  Chronic low back pain was regularly noted by providers, but no specific complaints or treatments were provided.  There is then a gap in VA treatment records; the Veteran reported at his hearing he stopped going to VA.

A VA examination was conducted in March 2005.  The Veteran reported having low back pain since an in-service injury.  A post-service injury in 2000 was documented, and he had significant problems with his back since that time.  He worked as a truck driver and helped load and unload cargo; he had not missed work since his 2000 injury.  His pain was daily and kept him up at night.  Sharp pain, lasting 15 to 20 minutes at a time, occurred several times a week and resolved when he stopped activity.  Two or three times a year he would experience flare-ups, lasting a month or two; walking was difficult after such episodes.  On physical examination, the Veteran was in no acute distress.  There was no physical deformity of the spine; curvature was maintained.  Some paraspinal and sacroiliac tenderness was noted.  Forward flexion was to 80 degrees, limited by pain.  Extension was to 10 degrees, lateral flexion was to 15 degrees left and right, and rotation was 20 degrees left and right.  There was no significant weakness, incoordination, lack of endurance, or fatigue with repetitive motion.  Mechanical low back pain and sacroiliitis were diagnosed.

In an April 2005 statement, Mr. GLM, a friend, reported that he had observed the Veteran struggle with back pain.  At times, he could not work and during these flare-ups he would take sick and vacation days to "nurse the condition."  Recently he was bad enough that it was "almost impossible to work."  Mr. RTT, a coworker, reported in April 2005 that he had observed that the Veteran had difficulty bending to pick things up and walked with a slight limp, particularly in the spring and fall. 

In June and July 2006, the Veteran complained of increased low back pain, and was diagnosed with an abdominal aortic aneurysm.  This was surgically corrected.

The Veteran testified at a local hearing before a Decision Review Officer (DRO) in September 2006; this concerned mainly his legs, but the veteran did report that a recent MRI showed a herniated disc, nerve compression, and desiccation.

In November 2006, Dr. DLR, a private physician, noted continued low back pain and the diagnosis of disc problems in the lumbar spine.  On physical examination, "decreased range of motion in the lumbar area" was reported.  Conservative treatment was recommended.  

At a January 2007 VA neurological examination, the Veteran reported a history of low back pain since an in-service injury.  In 2000, the Veteran sustained another low back injury which exacerbated his problems.  He reported daily pain "in the past two years."  Over the prior five years, he had missed a total of five weeks of work due to his back.  Range of motion of the lumbar spine was limited in all directions due to pain.  There was paraspinal tenderness.  

VA treatment records resumed in 2007.  Chronic low back pain was repeatedly noted.  Tenderness and pain with movement were observed in May 2007; range of motion was limited due to pain.  Medications were adjusted and increased, including use of opioids.  By October 2007, doctors recommended the use of physical therapy, but the Veteran declined due to his work schedule.  Due to complaints of worsening pain affecting the lower extremities, the Veteran was referred for a neurological consultation in December 2007.  He reported pain since hi sin-service injury, with worsening in recent years.  He had begun seeing a private orthopedist around 2005 who recommended conservative treatment; a different private doctor had recommended surgery.  Current medications made the pain "tolerable."  He was not doing physical therapy because he could not take time off from work.  On examination, there was spasm of the paraspinal muscles.  Gait was normal.  An MRI confirmed a disc herniation at L5/S1, which did not correlate with the location of the Veteran's lower extremity complaints.  

In February 2008 correspondence, the Veteran informed VA that due to worsening back pain he could no longer perform the functions of his current job.  His last day of work was scheduled for April 2008.

There is no record of any order or directive from a doctor requiring bed rest.  Post service treatment records reflect no periods of bed rest or total incapacitation.  While the Veteran has at times reported missing some work, the periods he describes are minimal.  In March 2005, he reported he had not missed work since 2000.  In January 2007, he stated that he had missed five weeks of work over the prior five years.  He has consistently described flare-ups of severe symptoms, but has not reported that these caused him to miss work.  Even at the height of his complaints in late 2007, he declined treatments to avoid missing work.  Statements by his friends about his missed work are inconsistent with the Veteran's own reports.  In any case, at no time does the evidence of record reflect any incapacitating episodes of back pain, as defined by the regulations.  The need for prescribed bed rest and concurrent treatment are simply not shown.  No compensable evaluation is therefore assignable under Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.

To warrant an evaluation in excess of 10 percent for low back strain prior to February 28, 2008, flexion must be limited to less than 60 degrees, the combined range of motion for all planes of movement must be less than 120 degrees, or tenderness or spasm must be severe enough to cause an altered gait or spinal contour.  38 C.F.R. § 4.71a, Code 5237.  While tenderness and spasm of the lumbar musculature are repeatedly shown in treatment and examination records, there is no resultant curvature change, altered gait, or altered posture.  Complaints and findings of hip or lower extremity symptoms are not referable to the back for evaluation purposes, and are not considered in this adjudication.  Similarly, 2006 complaints of pain which were associated with an abdominal aortic aneurysm are not considered.  Further, although limitation of motion is noted consistently, the sole measured ranges do not meet the criteria for an increased schedular evaluation, even considering any additional functional impact due to pain, weakness, fatigue, incoordination, or lack of endurance.

Consideration has also been given to the possibility of an extraschedular evaluation.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  The applicable criteria consider the Veteran's complaints and symptomatology, and provide for yet higher levels of evaluation.  On this basis alone, extraschedular evaluation is not appropriate.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  For the period prior to February 28, 2008, there is no evidence of frequent or repeated hospitalizations, and the Veteran has repeatedly stressed that he has continued to work steadily through April 2008.  The second step in the extraschedular analysis is also lacking.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  As neither of the first two steps of the extraschedular analysis is met, referral is not appropriate.

The preponderance of the evidence is against the claim; there is no reasonable doubt to be resolved.  An initial evaluation in excess of 10 percent for low back strain prior to February 28, 2008, is not warranted.


ORDER

An initial evaluation in excess of 10 percent for low back strain prior to February 28, 2008, is denied.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his remaining claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims file reflects that VA treatment records through May 2009 have been obtained.  However, the Veteran has indicated, and records reflect, that he receives ongoing VA treatment for his back and leg complaints.  These records contain potentially relevant information regarding the severity of his low back disability for the periods after February 2008, and the etiology of his lower extremity complaints.  On remand, updated VA treatment records must be obtained.

Further, with regard to the claim of service connection for lower extremity disabilities, prior development, including that accomplished pursuant to the April 2010 Board remand, has been limited to consideration of the complaints as part of the service connected low back disability.  The Veteran's claim in fact encompasses a greater scope.  He does not merely report radiculopathy; he also notes vascular changes and problems.  Treatment records indicate that such may in fact be present and could account for all or some of his complaints.  

Examiners have only addressed whether there is current radiculopathy and the nexus of that condition to service or service connected disease.  They have not addressed a nexus with regard to vascular changes.  On remand, examination is required to clearly identify the origins of the Veteran's lower extremity complaints, and to obtain appropriate opinions regarding the etiology and relationship to service of any diagnosed condition.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.)

1.  Obtain updated VA treatment records from the medical center in Dayton, Ohio, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of May 2009 to the present.

2.  Schedule the Veteran for a VA peripheral nerves examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must accomplish all required (current) testing, to include EMG or NCV.  The examiner must identify any current neurological impairment of the lower extremities.  For any identified condition, the examiner must opine as to whether it is at least as likely as not that such is caused or aggravated by service or a service connected disability.  The role of service connected low back strain/disc problems, if any, must be commented on.

The examiner should comment on the impact of any diagnosed condition on occupational functioning.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for a VA arteries and veins examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must accomplish all required (current) testing.  The examiner must identify any current vascular impairment of the lower extremities.  For any identified condition, the examiner must opine as to whether it is at least as likely as not that such is caused or aggravated by service or a service connected disability.  The role of service connected low back strain/disc problems, if any, must be commented on.

The examiner should comment on the impact of any diagnosed condition on occupational functioning.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include formal consideration of entitlement to TDIU.  If any of the benefits sought remain denied, issue an appropriate supplemental SOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


